Name: Commission Regulation (EEC) No 3550/92 of 9 December 1992 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: trade policy;  social affairs;  foodstuff;  social protection;  transport policy;  economic policy
 Date Published: nan

 Avis juridique important|31992R3550Commission Regulation (EEC) No 3550/92 of 9 December 1992 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 361 , 10/12/1992 P. 0019 - 0020 Finnish special edition: Chapter 3 Volume 46 P. 0114 Swedish special edition: Chapter 3 Volume 46 P. 0114 COMMISSION REGULATION (EEC) No 3550/92 of 9 December 1992 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), and in particular Article 6 thereof, Whereas Articles 6 and 7 of Commission Regulation (EEC) No 3149/92 (2) fix the standard rates serving as a basis for the reimbursement of the costs of transport of the products to be distributed to the most deprived persons in the Community; whereas, different rates should be fixed for transport in refrigerated and non-refrigerated vehicles; whereas Annex II to that Regulation should be amended accordingly; whereas this measure must take effect on the date of entry into force of Regulation (EEC) No 3149/92; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EEC) No 3149/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 313, 30. 10. 1992, p. 50. ANNEX 'ANNEX II TRANSPORT COSTS Beef, butter and other products (refrigerated transport): - for the first 200 kilometres: ECU 20,00/tonne, - for each additional kilometre over 200: ECU 0,05/tonne. Cereals and rice: - for the first 200 kilometres: ECU 5,50/tonne, - for each additional kilometre over 200: ECU 0,02/tonne. Olive oil: - for the first 200 kilometres: ECU 20,00/tonne, - for each additional kilometre over 200: ECU 0,04/tonne. Milk powder: - for the first 200 kilometres: ECU 10,00/tonne, - for each additional kilometre over 200: ECU 0,04/tonne. Other products: - for the first 200 kilometres: ECU 6,00/tonne, - for each additional kilometre over 200: ECU 0,03/tonne.'.